46 F.3d 1144
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ray Donald PRATT, Plaintiff-Appellant,v.Charles RYAN, et al., Defendants-Appellees.
No. 94-15980.
United States Court of Appeals, Ninth Circuit.
Submitted:  Jan. 25, 1995.*Decided:  Feb. 3, 1995.

Before:  WALLACE, Chief Judge, HALL and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Ray Donald Pratt, an Arizona state prisoner, appeals pro se the district court's summary judgment for defendants and the denial of Pratt's Fed.  R. Civ. P. 59(e) motion to alter or amend the judgment in Pratt's 42 U.S.C. Sec. 1983 action against Charles Ryan, Warden of the Arizona State Prison Complex in Winslow, Arizona (ASPC-Winslow), and correctional officers C.E. Good and J. French.  Pratt alleged that inadequate lighting conditions in a cell he occupied in the ASPC-Winslow Complex Detention Unit violated his rights under the Eighth Amendment.


3
We have jursidiction pursuant to 28 U.S.C. Sec. 1291, and we affirm for the reasons stated in the district court's order granting summary judgment.


4
We also affirm the district court's order denying Pratt's Fed.  R. Civ. P. 59(e) motion to alter or amend the judgment.  Although the district court erred in finding that the motion was untimely, see Fed.  R. Civ. P. 6(a), it did not abuse its discretion in denying the motion on the merits.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3